Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 1 of 13 PageID 297



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

 ALVA JOHNSON,
 Individually and on behalf of all others similarly
 situated,

          Plaintiff,                                      Case No: 8:19-cv-0475-T-02SPF

                   v.                                     Hon. William Jung

 DONALD J. TRUMP,
 In his individual capacity, and
 DONALD J. TRUMP FOR PRESIDENT,
 INC.,

          Defendants.


                                     CASE MANAGEMENT REPORT

1.     Meeting of Parties: Pursuant to Local Rule 3.05(c)(3)(A), a meeting was held on April
30, 2019 at 3:30 P.M. Eastern Time by telephone and continued through further discussions until
May 9, 2019, and was attended by:

     •   Hassan A. Zavareei, lead trial counsel for Plaintiff Alva Johnson
     •   Janet Varnell, counsel for Plaintiff Alva Johnson
     •   Katherine Aizpuru, counsel for Plaintiff Alva Johnson
     •   Jennifer Bennett, counsel for Plaintiff Alva Johnson

     •   Charles Harder, lead trial counsel for Defendants
     •   Tracey K. Jaensch, counsel for Defendants

2.       Initial Disclosures:

       a.      Fed. R. Civ. P. 26(a)(1) as amended December 1, 2000 provides that “[e]xcept
in categories of proceedings specified in Rule 26(a)(1)(E), or to the extent otherwise
stipulated or directed by order, a party must, without awaiting a discovery request, provide
to other parties: (A) the name and, if known, the address and telephone number of each
individual likely to have discoverable information that the disclosing party may use to
support its claims or defenses, unless solely for impeachment, identifying the subjects of the
information; (B) a copy of, or a description by category and location of, all documents, data
compilations, and tangible things that are in the possession, custody, or control of the party
and that the disclosing party may use to support its claims or defenses, unless solely for
impeachment; (C) a computation of any category of damages claimed by the disclosing
party, making available for inspection and copying as under Rule 34 the documents or other
{00100220;1}


                                                      1
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 2 of 13 PageID 298



evidentiary material, not privileged or protected from disclosure, on which such
computation is based, including materials bearing on the nature and extent of injuries
suffered; and (D) for inspection and copying as under Rule 34 any insurance agreement
under which any person carrying on an insurance business may be liable to satisfy part or all
of a judgment which may be entered in the action or to indemnify or reimburse for
payments made to satisfy the judgment.” Fed. R. Civ. P.26(a)(1). 1

The parties (check one):

___ X ____      have exchanged information referenced by Fed. R. Civ. P. 26(a)(1)(A)-(D) or agree to
                exchange such information on or before May 17, 2019.

_________       stipulate not to disclose information referenced by Fed. R. Civ. P.
                26(a)(1)(A)-(D) for the specific reason(s) that:

__________      have been unable to reach agreement on whether to disclose information referenced
                by Fed. R. Civ. P. 26(a)(1)(A)-(D). (Identify party or parties) ___________________
                objects to disclosure of such information for the specific reason(s) that:

3.       Discovery Plan – Plaintiff: Plaintiff proposes the following discovery plan:

         a.      Plaintiff’s Planned Discovery: A description of every discovery effort Plaintiff
         plans to pursue is described below. The description of each discovery effort will be
         listed under the appropriate heading below and will include the subject matter of the
         discovery and the time during which the discovery will be pursued:

         (1) Requests for Admission:

         Ms. Johnson served requests for admission on both defendants seeking information related
         to: (1) Defendant Trump’s forced kiss upon Ms. Johnson; (2) Defendant Trump’s pattern
         and practice of engaging in sexual misconduct, including by forcibly kissing women; (3)
         Defendant Donald J. Trump for President, Inc.’s (“the Campaign”) employment of Ms.
         Johnson; (4) Defendant Donald J. Trump for President, Inc.’s practices with regard to
         payment of Campaign workers.

         Plaintiff reserves her right to serve additional requests for admission on Defendants.

         Number of Requests for Admission: Parties may seek to limit the number of
         Plaintiff’s requests for admission in accordance with Fed. R. Civ. P. 26(b)(2). Any
         such request must be made in paragraph 6 below and approved by the court.

         (2) Written interrogatories:

1
 A party must make its initial disclosures based on the information then reasonably available to it
and is not excused from making its disclosures because it has not fully completed its investigation of
the case or because it challenges the sufficiency of another party’s disclosures or because another
party has not made its disclosures. See Fed. R. Civ. P. 26(a)(1).
{00100220;1}


                                                   2
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 3 of 13 PageID 299




         Ms. Johnson served written interrogatories on both defendants seeking information related
         to the allegations in the Complaint.

         Plaintiff reserves her right to serve additional interrogatories on Defendants, but does not
         currently expect to request leave to exceed the 25 interrogatory limit set by Rule 33.

         Number of Interrogatories: Local Rule 3.03(a) provides “[u]nless otherwise
         permitted by the Court for cause shown, no party shall serve upon any other party, at
         one time or cumulatively, more than twenty-five (25) written interrogatories pursuant
         to Rule 33, Fed.R.Civ.P., including all parts and subparts.” Any request by Plaintiff
         to exceed this limit must be made in paragraph 6 below and approved by the court.

         (3) Requests for Production or Inspection:

         Ms. Johnson served requests for production of documents on both defendants seeking
         documents related to the allegations in the Complaint. Plaintiff reserves her right to serve
         additional requests for production on Defendants.

         (4) Oral depositions:

         Ms. Johnson anticipates that because of the number of issues and witnesses present in the
         case she is likely to need more than ten depositions. While many witnesses are not presently
         known to Ms. Johnson, she anticipates, at minimum, needing to take the depositions of:
         Defendant Trump; Karen Giorno; Pamela Jo Bondi; Sarah Sanders; Lucia Castellano;
         Charles (“Chad”) Tucker; Mitch Tyner; Chess Bedsole; Jennifer Locetta; Sid Bowdidge; Bibi
         Ramos; Darren Morris; John Pugh; Dennis Beavers; Cassidy Dumbauld; volunteers, staff,
         and security personnel present at the incident during which Defendant Trump forcibly
         kissed Ms. Johnson; Adam Horowitz; Lisheyna Hurvitz; Jill Harth; Temple Taggart; Cathy
         Heller; Natasha Stoynoff; Rachel Crooks; Jessica Drake; Summer Zervos; Katy Tur; Jessica
         Leeds; Kristin Anderson; Lisa Boyne; Mariah Billado; Karena Virginia; Bridget Sullivan;
         Tasha Dixon; Mindy McGillivray; Ken Davidoff; Ninni Laaksonen; Cassandra Searles;
         Paromita Mitra; Shanon McAnally; Matt Ciepelowski; Austin Browning; David Chiokadze;
         Alan Levy; Anne Marie Delgado; Derek Hankerson; persons with knowledge of the
         Campaign’s policies and practices regarding payment of staff; and a corporate witness for the
         Campaign pursuant to Fed. R. Civ. P. 30(b)(6).

         Number of Depositions: Local Rule 3.02(b) provides, “[i]n accordance with Fed. R.
         Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be
         taken in any case unless otherwise ordered by the Court.” Any request by Plaintiff to
         exceed this limit must be made in paragraph 6 below and approved by the court.

         Time Permitted for Each Deposition: Each deposition is limited to one day of seven
         hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement of
         the parties or order of Court.



{00100220;1}


                                                    3
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 4 of 13 PageID 300



         The parties stipulate/request a court order to extend the time to take the deposition
         of the following individuals:

                None at this time.

         b.     Disclosure of Expert Testimony: The parties stipulate in accordance with
         Fed. R. Civ. P. 26(a)(2)(C) that Plaintiff’s Fed. R. Civ. P. 26(a)(2) disclosure will be
         due as noted here: [60 days before discovery cut-off]

                The parties have not reached agreement on this point.

                 Plaintiff proposes that the disclosures should be made on December 15, 2019, which
         is 60 days before the proposed discovery cut off, as contemplated by the Court’s form.

                Defendants propose that Plaintiff make her disclosure on August 15, 2019.

         c.    Supplementation of Disclosures and Responses: Parties agree that Plaintiff's
         supplementation under Fed. R. Civ. P. 26(e) will be provided at the following times:

                February 1, 2020

         d.     Completion of Discovery: Plaintiff will commence all discovery in time for it
         to be completed on or before

                February 15, 2020. [30 days before dispositive motion deadline]

Below, the parties propose a schedule that includes the deadline for the completion of discovery.

4.       Discovery Plan – Defendants: Defendants propose the following discovery plan:

         a.      Defendants’ Planned Discovery: A description of every discovery effort
         Defendants plans to pursue is described below. The description of each discovery
         effort will be listed under the appropriate heading below and will include the subject
         matter of the discovery and the time during which the discovery will be pursued:

         (1) Requests for Admission:

         On May 2, 2019, the Campaign served Plaintiff with requests for admission seeking
         information related to: (1) her alleged personal encounter(s) with Mr. Trump; (2) her tenure
         working for the Campaign; (3) her subsequent efforts to seek employment; (4) the prior
         Florida attorney with whom she alleges she consulted; (4) press releases and statements
         published by Public Justice; and (5) confirmation of various other allegations set forth in the
         Complaint.

         Defendants reserve their right to serve additional requests for admission on Plaintiff as
         appropriate, and intend to do so.


{00100220;1}


                                                    4
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 5 of 13 PageID 301



         Number of Requests for Admission: Parties may seek to limit the number of
         Defendants’ requests for admission in accordance with Fed. R. Civ. P. 26(b)(2). Any
         such request must be made in paragraph 6 below and approved by the court.

         (2) Written interrogatories:

         On May 2, 2019, the Campaign served Plaintiff with interrogatories seeking information
         related to: (1) the collective action allegations and three counts against Defendants set forth
         in her Complaint; (2) her tenure working for the Campaign; (3) her subsequent efforts to
         seek employment; (4) her relevant consultations with attorneys, therapists and health care
         professionals, including her prescriptions and use of medications; and (5) Plaintiff’s
         responses to the Campaign’s requests for admission.

         Defendants reserve their right to serve additional interrogatories on Plaintiff as appropriate,
         and intend to do so.

         Number of Interrogatories: Local Rule 3.03(a) provides “[u]nless otherwise
         permitted by the Court for cause shown, no party shall serve upon any other party, at
         one time or cumulatively, more than twenty-five (25) written interrogatories pursuant
         to Rule 33, Fed.R.Civ.P., including all parts and subparts.” Any request by
         Defendants to exceed this limit must be made in paragraph 6 below and approved by
         the court.

         (3) Requests for Production or Inspection:

         On May 2, 2019, the Campaign served Plaintiff with requests for production seeking
         documents related to: (1) the three counts against Defendants and various other allegations
         set forth in her Complaint; (2) Plaintiff’s responses to the Campaign’s requests for admission
         and interrogatories; (3) her tenure working for the Campaign; (4) her alleged damages; (5)
         relevant photographs, audio and audiovisual recordings; (6) her communications with
         various potential witnesses; (7) her subsequent employment history, including efforts to seek
         new jobs; (8) her relevant consultations with attorneys, therapists and health care
         professionals, including her prescriptions and use of medications; (9) her collective action
         allegations; (10) Campaign employees who she claims were “similarly-situated;” (11) Public
         Justice; and (12) interviews and appearances, media communications, publicity, publishing,
         press releases and statements by Plaintiff and/or anyone acting on her behalf.

         Defendants reserve their right to serve additional requests for production of documents on
         Plaintiff as appropriate.

         (4) Oral depositions:

         Defendants anticipate taking the depositions of: Plaintiff Alva Johnson; Plaintiff’s parents;
         her partner; the prior attorney(s) with whom she allegedly consulted; the therapist(s) with
         whom she allegedly met; and such other potential witnesses as may subsequently be
         identified through discovery.


{00100220;1}


                                                    5
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 6 of 13 PageID 302



         Defendants reserve the right to take additional depositions as appropriate.

         Number of Depositions: Local Rule 3.02(b) provides, “[i]n accordance with Fed. R.
         Civ. P. 30(a)(2)(A) and 31(a)(2)(A), no more than ten depositions per side may be
         taken in any case unless otherwise ordered by the Court.” Any request by Defendants
         to exceed this limit must be made in paragraph 6 below and approved by the court.

         Time Permitted for Each Deposition: Each deposition is limited to one day of seven
         hours in accordance with Fed. R. Civ. P. 30(d)(2) unless extended by agreement of
         the parties or order of Court.

         The parties stipulate/request a court order to extend the time to take the deposition
         of the following individuals:

                None at this time.

         b.     Disclosure of Expert Testimony: The parties stipulate in accordance with
         Fed. R. Civ. P. 26(a)(2)(C) that Defendants’ Fed. R. Civ. P. 26(a)(2) disclosure will be
         due as noted here:

                The parties have not reached agreement on this point.

                Defendants propose that they will make their disclosure on December 16, 2019.

                Plaintiff proposes that the disclosures should be made on January 15, 2020, which is
         30 days before the proposed discovery cut off, as contemplated by the Court’s form.

         c.     Supplementation of Disclosures and Responses: Parties agree that
         Defendants’ supplementation under Fed. R. Civ. P. 26(e) will be provided at the
         following times:

                February 1, 2020

         d.      Completion of Discovery: Defendants will commence all discovery in time for
         it to be completed on or before

                February 15, 2020

5.      Joint Discovery Plan – Other Matters: Parties agree on the following other matters
relating to discovery ( e.g. , handling of confidential information, assertion of privileges,
whether discovery should be conducted in phases or be limited to or focused upon
particular issues):

       The parties anticipate entering into a joint stipulated protective order concerning the
handling of confidential information. The parties also anticipate entering into a joint stipulation
concerning the protocol for handling electronically stored information (ESI).


{00100220;1}


                                                   6
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 7 of 13 PageID 303



         The parties propose the following case schedule:

                      Event                                          Proposed Deadline
 Deadline for Plaintiff’s expert disclosures           Plaintiff’s Proposal: December 15, 2019
                                                       Defendants’ Proposal: August 15, 2019
 Deadline for Defendants’ expert disclosures           Plaintiff’s Proposal: January 15, 2020
                                                       Defendants’ Proposal: December 16, 2019
 Deadline for supplemental disclosures and             February 1, 2020
 responses
 Close of discovery                                    February 15, 2020
 Deadline to file dispositive motions                  March 15, 2020
 Pretrial conference                                   May 25, 2020
 Trial                                                 June 15, 2020

6.     Disagreement or Unresolved Issues Concerning Discovery Matters: Any
disagreement or unresolved issue will not excuse the establishment of discovery completion
dates. The parties are unable to agree as to the following issues concerning discovery:

         Plaintiff’s position:

         a. Number of Depositions

        Plaintiff requests leave to exceed the ten depositions permitted under the federal rules
because the allegations against Defendant Trump turn in large part on the credibility of the parties,
and the testimony of (1) numerous eyewitnesses, (2) Campaign staff with knowledge of the events,
(3) Campaign staff with knowledge of the allegations of unequal pay, and (3) other survivors of
Defendant Trump’s sexual misconduct−the very same type of misconduct alleged by Plaintiff. The
testimony of these survivors is critical because it is relevant to proving, among other things,
Defendant Trump’s intent; his motive; the absence of mistake or accident; his plans and preparation;
his knowledge; and the existence of a pattern of conduct. This evidence is also relevant to elements
needed to obtain punitive damages under Florida law, including that he acted with malice,
wantonness, moral turpitude, willfulness, and that he acted with reckless indifference to Ms.
Johnson’s rights. Finally, this evidence is relevant to demonstrating that Defendant Trump had
actual knowledge of the wrongfulness of his conduct and of the high probability that injury or
damage to Plaintiff would result if he forcibly kissed her (which also go to the availability of punitive
damages under Florida law).

         b. Deposition of Defendant Donald J. Trump

        Counsel for Defendants has refused to provide dates for Defendant Trump’s deposition,
despite requests by counsel for Plaintiff. Defendant has also suggested that Defendant Trump may
not be made available to sit for a deposition at all. While Ms. Johnson understands the need to
accommodate the Office of the President, and will work cooperatively with Defendants’ counsel to
decide upon an appropriate time and place for Defendant Trump’s deposition, Mr. Trump is not
entitled to simply refuse to appear for his deposition.


{00100220;1}


                                                   7
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 8 of 13 PageID 304



         c. Deposition of Alva Johnson

        Notwithstanding Defendants’ refusal to engage in mutual discovery, Ms. Johnson has made
herself available for a deposition on July 8, 2019.

         d. Stay of Discovery

        Defendant Trump has indicated that he may seek a stay of discovery based on his
obligations as President of the United States. While Plaintiff respects the office of the president and
the obligations it entails, that does not permit Defendant Trump to stay this case or otherwise curtail
discovery or limit the scope of this case.

         e. Scope of Discovery

         During early meet and confer sessions, Defendants’ counsel has indicated that it believes
there should be no discovery in this case relating to allegations of misconduct by other women.
Plaintiff believes such evidence is critical in this case because it is relevant to numerous issues,
including: (1) the credibility of Defendant Trump, who has denied every such allegation, (2) the
modus operandi of Defendant Trump, especially with respect to allegations that are virtually
identical to those made by Ms. Johnson, (3) the motives, intent, and knowledge of Defendant
Trump.

         f. Plaintiff’s Response to Defendants’ Objections to Certain Depositions

         Defendants object to the depositions of Charles “Chad” Tucker, Bibi Ramos, Sid Bowdidge,
Matt Ciepelowski, Austin Browning and David Chiokadze, claiming that they are irrelevant to this
case and not proportionate to the needs of the case. That is not so. Plaintiff worked closely with
Chad Tucker during her time as Director of Outreach and Coalitions in Alabama, and with Mr.
Tucker and Bibi Ramos during her time on the Campaign’s Florida team. As a result, these
individuals are highly likely to possess relevant knowledge regarding Plaintiff’s qualifications, duties,
and job performance. Sid Bowdidge, Matt Ciepelowski, Austin Browning and David Chiokadze,
apart from all having worked with Plaintiff while she was employed by the Campaign, are explicitly
listed in Plaintiff’s Complaint as comparators for the purposes of her pay discrimination-related
claims. As a result, deposing them will be necessary in order to probe highly relevant information
regarding their qualifications, duties, job performance, and compensation. In addition to the
foregoing, these witnesses may also have knowledge of the facts and circumstances surrounding the
alleged kiss and/or facts and circumstances supporting an inference of racial discrimination on the
campaign.




{00100220;1}


                                                    8
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 9 of 13 PageID 305



Defendant’s position:

         a.     Brief Statement of Relevant Facts

       In the Complaint (Dkt. #1), Plaintiff set forth a lengthy version of the alleged facts from her
perspective. Defendants believe that a brief statement of relevant facts from their perspective is
warranted here.

        Plaintiff claims that on August 24, 2016, during a campaign stop in Tampa, Florida, Mr.
Trump forcibly kissed her in a campaign RV. In fact, there was no forcible kiss whatsoever, and the
numerous witnesses present in the campaign RV that day will testify consistently to this effect, if
required to testify. Moreover, the alleged facts and quotations at paragraphs 69, 70, and 72-74 of the
Complaint will be refuted by the individuals mentioned therein because the alleged forcible kiss
never happened and, thus, no one ever talked about it.

         Plaintiff also contends that she was paid less than similarly situated staffers while working on
the Campaign, on the basis of gender and/or race. She seeks to have her Equal Pay Act claim
certified as a collective action. The Campaign strenuously denies her claims and causes of action for
discrimination, and will vigorously oppose the pending Motion to Conditionally Certify Collective
Action (Dkt. #34). Among other things, Plaintiff was the second highest paid Campaign staff
member in the State of Alabama for the Campaign, notwithstanding the fact that she had no prior
campaign experience.

         b.     Number of Depositions

       Plaintiff contends that she will require at least forty (40) depositions in this case. These
would include nineteen (19) women who have nothing whatsoever to do with Plaintiff or her claims,
but happen to have made unrelated accusations against Mr. Trump dating back at least ten (10) years
ago, and up to forty (40) years ago. (The persons in this category, identified in Plaintiff’s list of
requested depositions, are: Jill Harth, Temple Taggart, Cathy Heller, Natasha Stoynoff, Rachel
Crooks, Jessica Drake, Summer Zervos, Katy Tur, Jessica Leeds, Kristin Anderson, Lisa Boyne,
Mariah Billado, Karena Virginia, Bridget Sullivan, Tasha Dixon, Mindy McGillivary, Ken Davidoff,
Ninni Laaksonen, Cassandra Searles, Paromitra Mitra and Shannon McAnally.)

        Defendants object to depositions or discovery relating to these witnesses or their accusations
and will oppose any motion by Plaintiff for such discovery. F.R.C.P. 30(a)(2)(A) and 31(a)(2)(A).
The nineteen (19) other accusers have nothing to do with this case, and allowing discovery into
these nineteen (19) unrelated accusations would cause discovery to become exponentially more
burdensome and expensive—effectively turning this one lawsuit into twenty (20) lawsuits.

        Defendants have filed a Motion to Strike Portions of the Complaint to eliminate these
unrelated allegations from this case. For the same reasons, and other reasons as well, discovery
should not be permitted on these nineteen (19) unrelated accusations.

      Defendants also specifically object to the depositions of Charles “Chad” Tucker, Bibi
Ramos, John Pughe, Dennis Beavers, Cassidy Dumbauld, Sid Bowridge, Matt Ciepelowski, Austin
Browning and David Chiokadze, who appear to be current and/or former employees and/or
{00100220;1}


                                                    9
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 10 of 13 PageID 306



 contractors of the Campaign. These depositions do not appear to be relevant to any claim or
 defense and are not proportional to the needs of the case.

         This case is relatively simple: the questions are whether Mr. Trump forcibly kissed Plaintiff
 on August 24, 2016, and whether the Campaign discriminated against Plaintiff in her pay on the
 basis of her gender and/or race. Plaintiff is required to show good cause in a motion why she is
 required to depose more than ten (10) witnesses, pursuant to F.R.C.P. 30(a)(2)(A) and 31(a)(2)(A).

          b.     Deposition of Plaintiff Alva Johnson

        Defendants intend to file a short motion to compel the deposition of Plaintiff to ensure that
 she appears for her deposition, because her counsel (1) has confirmed that both Plaintiff and her
 counsel are available on July 8, 2019 in Washington D.C. for her deposition, but (2) Plaintiff’s
 counsel has made statements suggesting that she might seek to postpone her deposition by objection
 or motion and has refused to stipulate to her appearance on that date.

         c.      Scope of Proper Discovery, Anticipated Motion for Protective Order, and
 Plaintiff’s Insistence on a Deposition of President Trump

          Plaintiff’s counsel insists that President Trump be deposed immediately, and have
 unilaterally noticed his deposition for July 10, 2019 (however, Defendants’ lead counsel will be
 outside of the country on that date) to answer questions about the nineteen (19) other accusations
 that have nothing to do with this case, among other subjects that are irrelevant to the claims and
 defenses in this case and not reasonably calculated to lead to the discovery of admissible evidence,
 but rather would be calculated to harass President Trump, waste his valuable time, and obtain
 responses that could serve as further news fodder and political attacks against the President and his
 re-election Campaign.

          Defense counsel has met and conferred with Plaintiff’s counsel on an anticipated Motion for
 Protective Order to limit the scope of discovery in this case to Ms. Johnson, her work for the
 Campaign, her actions after the Campaign, and her personal factual accusations against the
 Defendants (rather than accusations of others). Once that scope has been determined, then the
 parties and Court can address if a deposition of President Trump is necessary, and if so, reasonable
 limitations on it, including limitations on the subject matter of the questioning, limited timing, and a
 location that accounts for the need for and expense related to Secret Service protection, among
 other issues.

         Defendants reserve their right to assert any and all further objections to Plaintiff’s notices of
 deposition and/or deposition subpoenas, and to seek a protective order relating to the same, at the
 appropriate time.




 {00100220;1}


                                                    10
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 11 of 13 PageID 307



 7.      Third Party Claims, Joinder of Parties, Potentially Dispositive Motions: Parties agree
 that the final date for filing motions for leave to file third party claims, motions to join parties
 should be September 14, 2019. [no later than 4 months from Case Management Report filing
 date and at least 4 months before pretrial conference]. (Note time limit in Local Rule 4.03.)

 8.      Settlement and Alternative Dispute Resolution: Pursuant to Local Rule 3.05(c)(2)(C)(v),
 the parties submit the following statement concerning their intent regarding Alternative Dispute
 Resolution:

 The parties agree that this case is not suitable for alternative dispute resolution.

 Parties agree that settlement is (check one):

 ___ likely

 __X_ unlikely

 Parties agree to consent to binding arbitration pursuant to Local Rules 8.02(a)(3) and 8.05(b). ___
 yes      __ X _ no      ___ likely to agree in future.

 If binding arbitration is not agreed to, the court may order non-binding arbitration pursuant to
 Chapter Eight of the Local Rules of the Middle District of Florida, mediation pursuant to Chapter
 Nine of the Local Rules of the Middle District of Florida, or both.

 9.      The parties agree mediation will be completed by December 4, 2019 [5 months before
 pretrial conference]

 10.     Consent to Magistrate Judge Jurisdiction. The parties agree to consent to the jurisdiction
 of the United States Magistrate Judge for final disposition, including trial. See 28 U.S.C. § 636.
 Should parties agree to proceed before the Magistrate Judge the attached form must be completed
 and filed with the case management report.

 ___ yes          __X__ no        ____ likely to agree in future

 11.       Preliminary Pretrial Conference:

        Track Three Cases: Local Rule 3.05(c)(3)(B) provides that preliminary pretrial conferences
 are mandatory in Track Three Cases.

 12.      Final Pretrial Conference and Trial: Parties agree that they will be ready for a final pretrial
 conference on or after May 25, 2020 [3 weeks before trial term begins] and for trial on or after
 June 15, 2020 [3 weeks after pretrial conference (no more than 18 months after complaint is
 filed)]. This Jury / Non-Jury trial is expected to take approximately 10 day(s).

 Defendants reserve the right to seek a continuance of the pretrial conference and/or trial based
 upon, among other things, Mr. Trump’s obligations as President of the United States and
 Defendants’ schedule for the 2020 U.S. presidential election.
 {00100220;1}


                                                     11
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 12 of 13 PageID 308



 13.      Pretrial Disclosures and Final Pretrial Procedures: Parties acknowledge that they are
 aware of and will comply with pretrial disclosures requirements in Fed. R. Civ. P. 26(a)(3) and final
 pretrial procedures requirements in Local Rule 3.06.

 14.      Other Matters:

       Defendants have filed a Motion to Strike Portions of the Complaint (Dkt. #30) and the
 Campaign has filed a Motion to Dismiss the Complaint pursuant to Rule 12(b)(6) (Dkt. #32).

       Plaintiff has filed a Motion to Conditionally Certify Collective Action (Dkt. #34). The
 Campaign intends to oppose that Motion.

         Defendants intend to file a short Motion to Compel the deposition of Alva Johnson as
 outlined in more detail above. Defendants intend to file a Motion for Protective Order to limit the
 scope of discovery, as outlined in more detail above.

          Plaintiff may also be required to file discovery motions at the appropriate time.

        Defendants intend to file motions for summary judgment of Plaintiff’s claims at the
 appropriate time.

 Dated: May 15, 2019                                     Respectfully Submitted,

                                                         /s/ Hassan A. Zavareei
                                                         Hassan A. Zavareei (pro hac vice)
                                                         Katherine M. Aizpuru (pro hac vice)
                                                         TYCKO & ZAVAREEI LLP
                                                         1828 L Street, N.W., Suite 1000
                                                         Washington, D.C. 20036
                                                         Telephone: 202-973-0900
                                                         Facsimile: 202-973-0950
                                                         hzavareei@tzlegal.com
                                                         kaizpuru@tzlegal.com

                                                         Tanya S. Koshy (pro hac vice)
                                                         TYCKO & ZAVAREEI LLP
                                                         1970 Broadway, Suite 1070
                                                         Oakland, CA 94612
                                                         P: (510) 250-3298
                                                         F: (202) 973-0950
                                                         tkoshy@tzlegal.com

                                                         Janet Varnell (Fla. Bar No. 71072)
                                                         Brian W. Warwick, (Fla. Bar No. 0605573)
                                                         VARNELL & WARWICK, PA
                                                         P.O. Box 1870
                                                         Lady Lake, FL 32158-1870
 {00100220;1}


                                                    12
Case 8:19-cv-00475-WFJ-SPF Document 36 Filed 05/15/19 Page 13 of 13 PageID 309



                                           P: 352-753-8600
                                           F: 352-503-3301
                                           jvarnell@varnellandwarwick.com
                                           bwarwick@varnellandwarwick.com

                                           F. Paul Bland (pro hac vice)
                                           Karla Gilbride (pro hac vice)
                                           PUBLIC JUSTICE, P.C.
                                           1620 L Street NW, Suite 630
                                           Washington, DC 20036
                                           (202) 797-8600

                                           Jennifer Bennett (pro hac vice)
                                           PUBLIC JUSTICE, P.C.
                                           475 14th Street, Suite 610
                                           Oakland, CA 94612
                                           (510) 622-8150

                                           Counsel for Plaintiff Alva Johnson



                                           /s/ Charles J. Harder
                                           Charles J. Harder
                                           Admitted Pro Hac Vice
                                           CHarder@HarderLLP.com
                                           HARDER LLP
                                           132 S. Rodeo Drive, Fourth Floor
                                           Beverly Hills, California 90212
                                           Telephone: (424) 203-1600
                                           Facsimile: (424) 203-1601

                                           Dawn Siler-Nixon
                                           Florida Bar No. 993360
                                           DSiler-Nixon@FordHarrison.com
                                           Tracey K. Jaensch
                                           Florida Bar No. 907057
                                           TJaensch@FordHarrison.com
                                           FORDHARRISON LLP
                                           101 E. Kennedy Blvd., Suite 900
                                           Tampa, Florida 33602
                                           Telephone: (813) 261-7800
                                           Facsimile: (813) 261-7899

                                           Attorneys for Defendants
                                           Donald J. Trump and
                                           Donald J. Trump for President, Inc.
 {00100220;1}


                                      13
